      Case 3:18-cv-07343-RS Document 3-1 Filed 12/05/18 Page 1 of 4



 1   STEPHEN G. LARSON (SBN 145225)
 2   Email: slarson@larsonobrienlaw.com
     PAUL A. RIGALI (SBN 262948)
 3   Email: prigali@larsonobrienlaw.com
 4   R.C. HARLAN (SBN 234279)
     Email: rcharlan@larsonobrienlaw.com
 5   LARSON O’BRIEN LLP
 6   555 S. Flower Street, Suite 4400
     Los Angeles, California 90071
 7   Telephone: (213) 436-4888
 8   Facsimile: (213) 623-2000
 9   Attorneys for Petitioners
     MARCIANO ABADILLA, et al.
10

11                        UNITED STATES DISTRICT COURT
12                     NORTHERN DISTRICT OF CALIFORNIA
13                                 WESTERN DIVISION
14

15   MARCIANO ABADILLA, et al.,                    Case No. 3:18-CV-07343-KAW

16                 Petitioners,                    DECLARATION OF PAUL
                                                   RIGALI IN SUPPORT OF
17           v.                                    MOTION TO COMPEL
                                                   ARBITRATION
18   UBER TECHNOLOGIES, INC.,
                                                   Date: January 17, 2019
19                 Respondent.
                                                   Time: 1:30 p.m.
20                                                 Judge: Hon. Kandis A. Westmore

21                                                 Action filed: December 5, 2018
22

23

24
25

26

27

28

                  DECLARATION OF PAUL RIGALI IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                CASE NO. 3:18-CV-07343-KAW
       Case 3:18-cv-07343-RS Document 3-1 Filed 12/05/18 Page 2 of 4



 1                        DECLARATION OF PAUL A. RIGALI
 2         I, Paul A. Rigali, hereby declare and state as follows:
 3         1.     I am an attorney licensed to practice law in the California, and I am a
 4   partner at the law firm of Larson O’Brien LLP, counsel of record in this matter. I
 5   have personal knowledge of the facts stated herein, except where stated otherwise,
 6   and if called upon as a witness, I could and would testify competently thereto.
 7         2.     This declaration is submitted in support of Petitioners’ Motion to
 8   Compel Arbitration.
 9         3.     To date, 12,501 individual arbitration demands have been submitted
10   to JAMS on behalf of Petitioners by Keller Lenkner, LLP, broken down as follows:
11         •      August 13, 2018 – 400 individual demands
12         •      September 5, 2018 – 1,046 individual demands
13         •      September 18, 2018 – 2,194 individual demands
14         •      September 28, 2018 – 1,285 individual demands
15         •      October 8, 2018 – 1,834 individual demands
16         •      October 15, 2018 – 1,215 individual demands
17         •      October 22, 2018 – 998 individual demands
18         •      October 30, 2018 – 1,191 individual demands
19         •      November 6, 2018 – 1,030 individual demands
20         •      November 13, 2018 – 1,346 individual demands
21                A small percentage of individuals have requested that their demands
22   be withdrawn, which we have done.
23         4.     To date, Uber has paid the filing fees for 296 of the 12,501
24   outstanding arbitration demands. This represents less than 2.5% of such demands.
25   Some individuals who served demands on August 13 have yet to have their filing
26   fees paid. No individual who served a demand after has had their filing fee paid.
27         5.     Of the 296 arbitrations that have commenced, 47 have proceeded
28   through the strike process, and Uber has paid the initial arbitrator retainer for 6
                                               1
                  DECLARATION OF PAUL RIGALI IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                CASE NO. 3:18-CV-07343-KAW
           Case 3:18-cv-07343-RS Document 3-1 Filed 12/05/18 Page 3 of 4



 1   arbitrations.
 2            6.     Attached hereto as Exhibit A is a true and correct copy of the Rasier,
 3   LLC Technology Services Agreement, last updated December 11, 2015.
 4            7.     Attached hereto as Exhibit B is a true and correct copy of the Portier,
 5   LLC Technology Services Agreement, last updated August 26, 2016.
 6            8.     Attached hereto as Exhibit C is a true and correct copy of Uber
 7   Technologies, Inc. and Hirease, LLC’s joint opening brief, filed on October 21,
 8   2015, in Case Nos. 15-16178, 15-16181, and 15-16250 (“Mohamed Opening
 9   Brief”).
10            9.     Attached hereto as Exhibit D is a true and correct copy of Uber
11   Technologies, Inc. and Hirease, LLC’s joint reply brief, filed on February 26,
12   2016, in Case Nos. 15-16178, 15-16181, and 15-16250 (“Mohamed Reply Brief”).
13            10.    Attached hereto as Exhibit E is a true and correct copy of Travis
14   Kalanick and Uber Technologies, Inc.’s opening brief, filed on November 1, 2016,
15   in Case No. 16-2750 (L) (“Meyer Opening Brief”).
16            11.    Attached hereto as Exhibit F is a true and correct copy of Uber
17   Technologies, Inc. and Raiser, LLC’s motion to stay proceedings pending appeal,
18   filed on August 5, 2015, in Case Nos. 15-16178 and 15-16181 (“Motion to Stay”).
19            12.    Attached hereto as Exhibit G is a true and correct copy of Travis
20   Kalanick and Uber Technologies, Inc.’s reply brief, filed on December 15, 2016, in
21   Case No. 16-2750 (L) (“Meyer Reply Brief”).
22            13.    Attached hereto as Exhibit H is a true and correct copy of Uber
23   Technologies, Inc. and Raiser, LLC’s opening brief, filed on May 3, 2017, in Case
24   Nos. 14-16078, 15-17420, 15-17422, 15-17475, 15-17532, 15-17533, 15-17534,
25   16-15000, 16-15001, 16-15035, and 16-15595 (“O’Connor Opening Brief”).
26            14.    Attached hereto as Exhibit I is a true and correct copy of e-mail
27   correspondence dated August 17, 2018.
28   ///
                                                  -2–
                     DECLARATION OF PAUL RIGALI IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                   CASE NO. 3:18-CV-07343-KAW
       Case 3:18-cv-07343-RS Document 3-1 Filed 12/05/18 Page 4 of 4



 1         15.    Attached hereto as Exhibit J is a true and correct copy of e-mail
 2   correspondence dated September 3, 2018.
 3         16.    Attached hereto as Exhibit K is a true and correct copy of a
 4   spreadsheet created by JAMS containing 47 filing fees it received.
 5         17.    Attached hereto as Exhibit L is a true and correct copy of a
 6   spreadsheet created by JAMS containing 33 filing fees it received.
 7         18.    Attached hereto as Exhibit M is a true and correct copy of a
 8   spreadsheet created by JAMS containing 216 filing fees it received.
 9         19.    Attached hereto as Exhibit N is a true and correct copy of e-mail
10   correspondence dated October 15, 2018.
11         20.    Attached hereto as Exhibit O is a true and correct copy of e-mail
12   correspondence dated November 14, 2018.
13         21.    Attached hereto as Exhibit P is a true and correct copy of e-mail
14   correspondence dated November 13, 2018.
15         22.    Attached hereto as Exhibit Q is a true and correct copy of a collection
16   of e-mail correspondence from JAMS to Uber, informing Uber of outstanding
17   filing fees and its effect on the commencement of arbitrations.
18         23.    Attached hereto as Exhibit R is a true and correct copy of Uber
19   Technologies, Inc.’s motion to compel arbitration, filed on April 26, 2018, in Case
20   No. 3:15-cv-00262-EMC (“Yucesoy Motion to Compel”).
21         24.    Attached hereto as Exhibit S is a spreadsheet of Claimants’
22   arbitration demands.
23         25.    Attached hereto as Exhibit T is a true and correct copy of JAMS’s
24   Fee Schedule.
25         Executed this 5th day of December, 2018 at Los Angeles, California.
26

27
                                            /s/ Paul A. Rigali
                                            PAUL A. RIGALI
28
                                              -3–
                 DECLARATION OF PAUL RIGALI IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                               CASE NO. 3:18-CV-07343-KAW
